DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-19, 22, and 26-27 are allowed. The closest prior arts of record include Porter (US 3878645 A) and Isberg (CA 2367844 A1) fail to disclose or make obvious the claimed invention. 
Porter teaches a pet door comprising two connected hinged panels and a connector placed on the top portion of the upper panel. The pet door is supported by the bottom panel being fitted into the bottom of the door frame and the connector being placed on the top panel to match the height of the sliding door, so that when the sliding door is closed it will firmly squeeze the pet door in place. Porter fails to disclose a frameless pet flat removably connected to the lower panel, as its pet flap is surrounded by a border/panel frame (14). The panel frame 14 of Porter supports the weight of the pet door device and a modification to removed this and make the pet flap 17 frameless would remove the main sutural support for the overall device and therefore would not be obvious to one of ordinary skill in the art.


Isberg teaches a pet door with a frameless pet flap but does not teach a plurality of panels hinged together with a connector placed on top of the upper panel. It would not have been obvious to have hinged panels because the flap is connected to wooden panels which are held together by compression of springs that provide an air seal as taught by Isberg. A modification to change these panels to hinged panels as claimed would remove the functionality of these springs that hold the frameless flap in place and therefore would not be obvious to one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637